STATE OF MICHIGAN

                           COURT OF APPEALS


JAMIE PIKE,                                                       UNPUBLISHED
                                                                  November 27, 2018
               Plaintiff-Appellant,

v                                                                 No. 336455
                                                                  Wayne Circuit Court
FARM BUREAU MUTUAL INSURANCE                                      LC No. 16-000062-NF
COMPANY OF MICHIGAN,

               Defendant-Appellee.


SYNERGY SPINE AND ORTHOPEDIC
SURGERY CENTER, LLC,

               Plaintiff-Appellant,

v                                                                 No. 337192
                                                                  Wayne Circuit Court
FARM BUREAU GENERAL INSURANCE                                     LC No. 16-013029-NF
COMPANY OF MICHIGAN,

               Defendant-Appellee.


Before: TUKEL, P.J., and BECKERING and SHAPIRO, JJ.

TUKEL, P.J. (concurring in part and dissenting in part).

        I concur with the majority’s analysis with respect to the dismissal of plaintiff Synergy
Spine and Orthopedic Surgery Center’s claim in Docket No. 337192 on the basis of our Supreme
Court’s decision in Covenant Med Ctr, Inc v State Farm Mut Auto Ins Co, 500 Mich. 191, 196;
895 NW2d 49 (2017). However, because I think the majority is interpreting the no-fault act’s
“involved in the accident” phrase too narrowly, I respectfully dissent with respect to plaintiff
Pike’s claims in Docket No. 336455. Accordingly, I would affirm the trial court.




                                               -1-
                                 I. STANDARDS OF REVIEW

       A motion for summary disposition under MCR 2.116(C)(10) tests the factual sufficiency
of the complaint. By Lo Oil Co v Dep’t of Treasury, 267 Mich. App. 19, 26; 703 NW2d 822
(2005). Decisions on such a motion are reviewed de novo. Id. at 25.

       In evaluating a motion for summary disposition brought under Subrule (C)(10), a
       reviewing court considers affidavits, pleadings, depositions, admissions, and other
       evidence submitted by the parties in the light most favorable to the party opposing
       the motion. Summary disposition is properly granted if the proffered evidence
       fails to establish a genuine issue regarding any material fact and the moving party
       is entitled to judgment as a matter of law. [Shinn v Mich Assigned Claims
       Facility, 314 Mich. App. 765, 768; 887 NW2d 635 (2016) (quotation marks and
       citation omitted).]

This Court reviews the interpretation and application of statutes, rules, and legal doctrines de
novo. Estes v Titus, 481 Mich. 573, 578-579; 751 NW2d 493 (2008). Further, “[t]he issue
whether a vehicle was involved in an accident within the meaning of [MCL 500.3113(b)] has
been consistently addressed as one of law.” Witt v American Family Mut Ins Co, 219 Mich. App.
602, 606; 557 NW2d 163 (1996).

                                        II. DISCUSSION

       MCL 500.3113 of the no-fault act, MCL 500.3101 et seq., provides in pertinent part the
following:

       A person is not entitled to be paid personal protection insurance benefits for
       accidental bodily injury if at the time of the accident any of the following
       circumstances existed:

                                              * * *

       (b) The person was the owner or registrant of a motor vehicle . . . involved in the
       accident with respect to which the security required by section 3101 or 3103 was
       not in effect.

Thus, “the owner of an uninsured motor vehicle is not entitled to personal protection insurance
benefits for bodily injury resulting from an accident involving that vehicle.” Ardt v Titan Ins Co,
233 Mich. App. 685, 689; 593 NW2d 215 (1999). Conversely, “the owner of an uninsured
vehicle is entitled to recover PIP benefits if [her] uninsured motor vehicle is not ‘involved in the
accident.’ ” Heard v State Farm Mut Auto Ins Co, 414 Mich. 139, 145; 324 NW2d 1 (1982).

        Our Supreme Court has noted that while the phrase “involved in the accident” is used
several times in the no-fault act, the phrase is not defined in the act. Turner v Auto Club Ins
Ass’n, 448 Mich. 22, 37; 528 NW2d 681 (1995). In construing the phrase, “[w]hether a vehicle is
‘involved’ cannot be determined by abstract reasoning or resort to dictionary definitions.” Id.
(quotation marks and citation omitted). Instead, “[i]t depends on the meaning derived from the


                                                -2-
purpose and structure of the no-fault act.” Id. (quotation marks and citation omitted). The
Turner Court went on to hold that

       for a vehicle to be considered “involved in the accident” . . . , the motor vehicle,
       being operated or used as a motor vehicle, must actively, as opposed to passively,
       contribute to the accident. Showing a mere “but for” connection between the
       operation or use of the motor vehicle and the damage is not enough to establish
       that the vehicle is “involved in the accident.” Moreover, physical contact is not
       required to establish that the vehicle was “involved in the accident,” nor is fault a
       relevant consideration in the determination whether a vehicle is “involved in an
       accident.” [Id. at 39.]

Where multiple vehicles are involved, this Court analyzes each vehicle separately to determine
whether the vehicle at issue had “any active influence on other involved vehicles that caused the
accident or the injuries.” Amy v MIC Gen Ins Corp, 258 Mich. App. 94, 122; 670 NW2d 228
(2003), rev’d in part on other grounds sub nom Stewart v Michigan, 471 Mich. 692; 692 NW2d
376 (2004).

        Plaintiffs contend that, even accepting Pike’s testimony as true,1 there is insufficient
evidence to show that her Malibu, which was being driven by Coates at the time, was involved in
the accident. I disagree.

        Plaintiffs main argument, which the majority accepts, is that because the Malibu was not
moving at the time of the accident, it cannot be said that it “actively, as opposed to passively,
contribute[d] to the accident.” Turner, 448 Mich. at 39. However, although “a vehicle which is
motionless in a lawful position is less likely to be considered involved,” Dep’t of Social Servs v
Auto Club Ins Ass’n, 173 Mich. App. 552, 557; 434 NW2d 419 (1988), that does not preclude
such a conclusion. I agree with defendant that “although stationary at the time of the accident,
[Pike’s Malibu which Coates was driving] was being operated on a public road and at an
intersection as part of a course of conduct in which it was plainly being used as a motor vehicle.”
Although motionless, Pike’s stalled-out Malibu actively contributed to the accident by preventing
Pike, driving Coates’s Monte Carlo, from moving through the intersection.

       This situation is distinguishable from the Supreme Court case plaintiffs rely on, Utley v
Mich Mun Risk Mgmt Auth, 454 Mich. 879 (1997). In Utley, the parties stipulated to the
following facts before trial:

       The accident occurred on May 7, 1990, at approximately 7:30 a.m. Martin Sowa,
       a City of Sterling Heights employee, was driving a city-owned pickup truck on


1
  As the majority notes, Pike testified that her Malibu (while driven by Jeffrey Coates) stalled out
in front of her (as she was driving Coates’s car) while stopped at a traffic-light intersection.
When the light changed to green, Pike was “not able to go” because of the stalled vehicle in front
of her, so she “sat” and “waited.” Consequently, Pike was rear-ended by a Dodge Ram pickup
truck while she was sitting at the green light.


                                                -3-
       Eighteen Mile Road. Sowa was forced to come to a stop as he approached Utica
       Road. Plaintiff, who was riding a motorcycle, was behind Sowa’s truck. Plaintiff
       looked down at his speedometer. When he looked up again, plaintiff noticed the
       stopped truck and applied his brakes. Plaintiff lost control of his motorcycle,
       which fell on its side and slid toward the truck. [Utley v Mich Mun Risk Mgmt
       Auth, unpublished per curiam opinion of the Court of Appeals, issued April 26,
       1996 (Docket No. 173391), p 2.]

The Supreme Court reversed this Court’s judgment that the stopped truck was “involved” in the
accident. Utley, 454 Mich. at 879. However, unlike in Utley, where the stopped truck was
stopped “in the normal course of driving,” Utley, unpub op at 2, the Malibu in this case was not
stopped “in the normal course of driving.” Indeed, the Malibu’s stalling caused it to block traffic
when traffic otherwise would have been unimpeded. This is a critical distinction. Thus,
although here and in Utley the vehicles were stopped at intersections, the truck in Utley was
doing nothing other than what was expected in the normal course of driving. The Malibu on the
other hand had stalled and was blocking traffic from its normal progress, which falls outside “the
normal course of driving.” This type of behavior, while technically “stationary,” nonetheless
qualifies as “actively” contributing to the accident. There is no doubt that Coates’s car, which
Pike was driving, was involved in the accident when it was rear-ended. Pike’s car, which was
stopped in front of Coates’s car, thus had an “active influence on other involved vehicles that
caused the accident or the injuries,” Amy, 258 Mich. App. at 122, because its stalling impeded
traffic, which led to Coates’s car being struck. That active influence as to Coates’s car rendered
Pike’s car “involved in the accident” for purposes of the statute.

        Our Supreme Court’s opinion in Turner further supports my analysis. In Turner, a police
car was chasing a stolen vehicle that later ran through a red-light intersection, resulting in a
multivehicle collision. Turner, 448 Mich. at 25-26. The Court held that the police car, although
it did not touch any other car, was nonetheless involved with the accident. Id. at 42. The Court
explained, “This active use [of the police vehicle] perpetuated the stolen vehicle’s flight, which,
in turn, resulted in the collision with the other cars and the damage to the nearby property.” Id.
(emphasis added). Thus, the Supreme Court determined that the police vehicle was involved
with the accident because it was an active cause of the accident, which went beyond a mere but
for causation.

         Therefore, I would hold that there was an “active link” between Pike’s injury and her
vehicle. Id. at 39. Her vehicle had stalled in the middle of traffic, blocking the normal flow of
traffic, which resulted in the ensuing accident. Contrary to the majority’s view, I am not
introducing or relying on “fault” in my analysis. It is not Pike’s or Coates’s fault that the Malibu
stalled out where it did—it was, as far as the evidence shows, uncaused and unintended by the
actions of either driver. But like the Supreme Court in Turner, I am considering causation that
goes beyond a mere a “but for” causation. See id. Notably, this is not a situation where a legally
parked car was struck in an accident; in that situation it is clear that the parked car would be




                                                -4-
entirely “passive” and would not have actively caused the accident.2 See, e.g., Heard, 414 Mich.
at 144

        Accordingly, Pike’s testimony shows that her uninsured vehicle, which was being driven
by Coates at the time, actively contributed to the accident, which would preclude Pike from
receiving PIP benefits, MCL 500.3113(b). Therefore, I would affirm the grant of summary
disposition in favor of defendant.

                                                              /s/ Jonathan Tukel




2
  To illustrate the flaw in the majority’s analysis, I raise a hypothetical with slightly different
facts than presented with here. Assume the Malibu had stalled in the middle of the intersection,
instead of before the intersection. If a car travelling in the other road (i.e., the road crossing the
road the Malibu had been travelling on) swerved to avoid hitting the stalled Malibu and in the
process struck another vehicle, it seems the majority would conclude that the Malibu would not
be involved with that accident as well. This would be an entirely illogical outcome in my view,
as the Malibu, albeit stationary, actively disrupted the normal flow of traffic, which led to the
accident.


                                                 -5-